DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest in combination:
obtaining, by a workflow manager, a network based media processing (NBMP) workflow including a plurality of workflow tasks and a plurality of proximity parameters which indicate a plurality of desired distances between the plurality of workflow tasks and at least one of a media source and a media sink; assigning the plurality of workflow tasks to the media sink, the media source, and at least one cloud element or network element, based on the plurality of desired distances; and managing the NBMP workflow according to the assigned plurality of workflow tasks, wherein a proximity parameter of the plurality of proximity parameters comprises a number included in a descriptor corresponding to a workflow task of the plurality of workflow tasks, and wherein the number directly indicates a desired distance between the workflow task and the at least one of the media source and the media sink in light of the features in the other independent claims 1, 11, and 20 and dependent claims.
Thus, the above limitations in conjunction with all other limitations of the dependent and
independent claims 1, 2, 4-12, and 14-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

7/30/2022